Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
	As per the Certificate of Correction issued 06/06/2017, the “Notice” paragraph on the Title Page should read as follows:
	(*)	Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 U.S.C. 154(b) by 186 days.

In the Claims:
Claim 1 of the amendment filed 04/01/2021 inadvertently presents a comma in the superscript of the term “COReRf,”.  In issued claim 1, the comma is not in the superscript.  Accordingly, please rewrite claim 1 as follows:

	Claim 1.  (Amended)  A compound of Formula (I) or a salt thereof:              
    PNG
    media_image1.png
    151
    537
    media_image1.png
    Greyscale

wherein R1 and R2, each independently, represent a hydrogen atom, or unsubstituted C1-6 alkyl; 
R3 represents a hydrogen atom; 
R4 and R5, each independently, represent a hydrogen atom, substituted or unsubstituted C1-6 alkyl; 
X represents CH2, an oxygen atom, NH, or a sulfur atom; 
Y represents C═O, SO, SO2, or C═S; 
R6 represents a hydrogen atom; 
G represents R7-substituted phenyl or R7-substituted pyridyl, where the R7-substituted phenyl or the R7-substituted pyridyl may further be substituted with one or two R8; 
R7 represents sulfo or carboxyl; 
R8 represents substituted or unsubstituted C1-6 alkyl, halogeno, hydroxy, substituted or unsubstituted C1-6 alkoxy, nitro, sulfo, or C1-3 alkylcarbonylamino, where they may be different when more than one R8 exist; 
Q represents a [hydrogen atom,] substituted or unsubstituted C1-6 alkyl, carboxyl, CONReRf, CONHNHRg, CORh, phenyl, or substituted or unsubstituted oxadiazolyl; 
Re and Rf, each independently, represent a hydrogen atom, substituted or unsubstituted C1-6 alkyl, substituted or unsubstituted C1-6 alkylsulfonyl, phenylsulfonyl, substituted or unsubstituted C3-8 cycloalkyl, or hydroxy, or alternatively, Re and Rf may integrally form morpholino; 
Rg represents substituted or unsubstituted C1-6 alkylcarbonyl; and 
Rh represents substituted or unsubstituted C1-6 alkoxy, 
provided that when X is methylene or an oxygen atom, Y is C═O, all of R1-R5 are hydrogen atoms, and G is R7-substituted phenyl optionally substituted with one or two R8, then, Q is a group other than carboxyl or CORh.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No additionally cited art that teaches or renders obvious the claimed compound has been made of record in the 17/220,471 application.  Accordingly claims 1-9 and new dependent claims 10-12 are patentable for the same reasons as found in the 9,253,997 patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991